Citation Nr: 0618998	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  95-39 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation for a seizure disorder pursuant 
to 38 U.S.C.A. § 1151 as a result of VA medical treatment in 
1988.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to August 
1964.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant is the 
spouse and guardian of the veteran, who has been adjudicated 
incompetent by VA.  

The case was remanded by the Board in March 1998 and December 
2003.  


FINDING OF FACT

The treatment rendered for non-service-connected seizure 
disorder at a VA facility beginning in 1988 did not result in 
any additional disability associated with this disorder.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151 for disability involving a 
seizure disorder as a result of VA treatment have not been 
met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in August 2004 and May 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for compensation, but she was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the claimant on these latter two elements, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for compensation, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The appellant contends that compensation benefits are 
warranted under the provisions of 38 U.S.C.A. § 1151 because 
the veteran sustained increased disability as a result of 
treatment rendered by VA beginning in 1988.  The appellant's 
claim was submitted in 1992.  

The law providing compensation under 38 U.S.C.A. § 1151 was 
revised, effective October 1, 1997, and the new version of 
the law is more restrictive than the old version (the new law 
essentially requires a showing of fault or negligence by the 
VA in providing medical treatment).  However, the new law 
does not apply in the present case, as the claim has been 
pending since before the change in the law.  VAOPGCPREC 40- 
97.  The Board has applied the version of 38 U.S.C.A. § 1151 
(and the related regulations, 38 C.F.R. §§ 3.358, 3.800) in 
effect prior to the change, which is more favorable to the 
veteran.  

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation or DIC shall be awarded in 
the same manner as if the disability or death were service- 
connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 
3.358, 3.800 (1997).  In determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim is based will be compared with the subsequent physical 
condition resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  The regulation further provides, in part, that 
benefits will not be payable for the continuance or natural 
progress of disease or injury for which VA treatment is 
authorized.  38 C.F.R. § 3.358(b)(2).  In determining whether 
such additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  The mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
treatment.  Benefits are not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

Review of the entire medical evidence of record, which 
includes several volumes of VA medical records, shows that in 
August 1988, the veteran was treated at a VA facility for a 
seizure disorder.  The transfer note indicates that bacterial 
meningitis or viral encephalitis needed to be ruled out.  It 
was noted that the veteran had a history of peptic ulcer 
disease, without other systemic disease, when approximately 
one week prior to admission he had developed a fever that did 
not respond to Tylenol.  Two days prior to admission he 
developed a seizure, which seemed by description to be tonic-
clonic in nature.  They lasted approximately 15 minutes and 
were followed by a period of loss of consciousness of about 
five minutes, with the development of nausea, vomiting and 
diarrhea.  He had another seizure episode on the day prior to 
admission and was transferred to the emergency room of a 
private hospital where he was found to be hypotuse.  He was 
then transferred to the VA facility.  The assessment was 
seizures and fever, with a central nervous system infection 
needing to be ruled out.  The discharge summary shows that 
the veteran was released from the VA medical facility in 
September 1988 with a discharge diagnosis of seizure disorder 
secondary to viral encephalitis.  Additional medical records 
continue to show a diagnosis of a seizure disorder.  

An examination was conducted by VA in August 1998.  At that 
time, the veteran's history of seizure disorder was reviewed.  
It was reported that the veteran had been in severe pain from 
kidney stones and had not been able to get to the hospital 
for several hours.  He believed that his seizures developed 
as a result of the pain from the kidney stones.  After review 
of the medical evidence of record, the examiner noted that 
there was no medical record of the veteran having been 
treated for kidney stones and that the discharge summary of a 
period of hospitalization from August to September 1988 shows 
a diagnosis of seizure disorder secondary to viral 
encephalitis that was corroborated by spinal tap results.  
The examiner rendered an opinion that it must be concluded 
that the veteran did not develop any additional identifiable 
neurologic disabilities due to any VA treatment as opposed to 
other causes such as nosocomial infection, viral encephalitis 
or bacterial meningitis.  

The medical evidence of record shows that the veteran was 
admitted to a VA hospital following the development of his 
seizure disorder, which was shown to be the result of viral 
encephalitis.  There is no indication that the disorder 
increased in severity as the result of VA treatment.  The 
examiner who evaluated the veteran's medical records in 1998 
rendered an opinion that the veteran did not develop 
additional disability as the result of VA treatment.  There 
is no other indication on file that the seizure disorder was 
caused or made worse by this treatment in 1988.  Under these 
circumstances, there is not basis to grant compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 and the 
claim must be denied.  


ORDER

Compensation benefits for a seizure disorder pursuant to 
38 U.S.C.A. § 1151 is denied.  



____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


